DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-15 and newly added 21-25) in the reply filed on 1/13/21 is acknowledged.  The traversal is on the ground(s) that there is not a serious search burden for the examiner to search and examine all inventions.  This is not found persuasive because the separate inventions require a different field of search (for example, searching different classes/subclasses, or employing different search queries) and the prior art applicable to one invention may not be applicable to the other invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-22 is/are rejected under 35 U.S.C. 102(a)(1), or alternatively under 35 U.S.C. 102(a)(2), as being anticipated by Fan et al. (U.S. 10,020,381 B1; “Fan”).
Regarding claim 21, Fan discloses a device comprising:
A first fin (202, Fig. 9) having a longest dimension extending in a first direction (col 4, lines 44-51); 
A second fin (202, Fig. 9) having a longest dimension extending in the first direction (col 4, lines 44-51); 
An isolation structure (218, Fig. 9) between the first fin and the second fin (col 6, lines 58-62); and 
A conductive line (800, Fig. 9) under the isolation structure and disposed between the first fin and the second fin, wherein a longest dimension of the conductive line extends in the first direction (col 8, lines 37-40).
Regarding claim 22, Fan discloses a well region (204, Fig. 9) underlies the first fin (202, Fig. 9), the second fin (202, Fig. 9), and the conductive line (800, Fig. 9).
Claim(s) 21 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1), or alternatively under 35 U.S.C. 102(a)(2), as being anticipated by Licausi et al. (U.S. 2018/0294267 A1; “Licausi”).
Regarding claim 21, Licausi discloses a device comprising: 
A first fin (36, Fig. 19) having a longest dimension extending in a first direction; 
A second fin (36, Fig. 19) having a longest dimension extending in the first direction; 
An isolation structure (58’, Fig. 19) between the first fin and the second fin; and 
A conductive line (78, Fig. 19) under the isolation structure and disposed between the first fin and the second fin, wherein a longest dimension of the conductive line extends in the first direction.
Regarding claim 23, Licausi discloses a gate structure (56, Fig. 19) overlying the first fin, the second fin, and the conductive line.
Regarding claim 24, Licausi discloses the isolation structure (58’, Fig. 19) separates the gate structure (56, Fig. 19) from the conductive line (78, Fig. 19).
Regarding claim 25, Licausi discloses a contact (62, 64, Fig. 19) extending through the isolation structure and in electrical contact with the conductive line (78, Fig. 19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (U.S. 10,020,381 B1; “Fan”) in view of Licausi et al. (U.S. 2018/0294267 A1; “Licausi”).
Regarding claim 1, Fan discloses a device comprising: 
A well region (204, Fig. 9);
A transistor over the well region (col 4, lines 29-51);
A conductive line (800, Fig. 9) having a sidewall in conductive contact with a sidewall of the well region (col 8, lines 37-40), wherein the conductive line is further in conductive contact with a first source/drain region (300, Fig. 9) of the transistor (col 7, lines 13-15).
Yet, Fan does not disclose a liner layer.  However, Licausi discloses a liner layer (76, Fig. 19) disposed adjacent to a conductive line (78, Fig. 19) ([0052]).  This has the advantage of adding a barrier layer to the conductive line.  Since the conductive line (800, Fig. 9) in Fan is located within a well (204, Fig. 9), the liner adjacent to the conductive line, as taught by Licausi, would be disposed between the sidewall of the conductive line and the sidewall of the well region.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Fan with a liner layer, as taught by Licausi, so as to add a barrier layer to the conductive line.
Regarding claim 2, Fan discloses a channel of the transistor is defined in a fin (202, Fig. 9) (col 5, lines 40-45), the channel extends in a first (vertical) direction between the first source/drain region (300, Fig. 9) of the transistor and a second 
Regarding claim 3, Fan discloses the conductive line (800, Fig. 9) is located within a well (204, Fig. 9).  Thus, the liner (Licausi: 76, Fig. 19) adjacent to the conductive line (Licausi: 78, Fig. 19) on the lateral sides and bottom, as taught by Licausi, would be disposed between the bottom of the conductive line and the well region.  
Regarding claim 4, Fan discloses an isolation structure (218, Fig. 9) disposed between a gate structure (210, Fig. 9) of the transistor and the conductive line (800, Fig. 9) (col 6, lines 58-62).
Regarding claim 5, Fan discloses a channel of the transistor is defined in a fin (col 5, lines 40-45), and an isolation structure (214, Fig. 9) disposed over (as in “above in elevation”) the conductive line (800, Fig. 9) and laterally between the conductive line and the fin (202, Fig. 9) (col 6, lines 31-35).
Regarding claim 8, Licausi discloses the liner layer comprises a metal layer ([0052]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (U.S. 10,020,381 B1; “Fan”) as modified by Licausi et al. (U.S. 2018/0294267 A1; “Licausi”) as applied to claim 1 above, and further in view of Surisetty et al (U.S. 2018/0047727 A1; “Surisetty”).
Regarding claim 9, Fan and Licausi disclose a liner layer (see claim 1 rejection above) but do not disclose the liner layer is a silicide layer. However, Surisetty discloses a liner layer is a silicide layer ([0032]).  This has the advantage of providing a low contact resistance liner material.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Fan and Licausi with a silicide liner layer, as taught by Surisetty, so as to utilize a low contact resistance liner material.
Allowable Subject Matter
Claims 12-15 are allowed.
Claims 6-7 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        3/25/2021